F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JUL 7 1999
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

 EDDIE JOE BUSH,

               Plaintiff-Appellant,
                                                         No. 99-1115
 v.
                                                       (D.C. 99-Z-177)
 MIKE VETRANO, JANE CRUZ, and                        (District of Colorado)
 DAVID LINAM, Washington State
 Officials,

               Defendants-Appellees.



                            ORDER AND JUDGMENT           *




Before SEYMOUR , Chief Judge, BALDOCK , and HENRY , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




       *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-Appellant Eddie Joe Bush filed a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983, alleging a number of violations of his civil rights

by Colorado State Prison officials. However, the magistrate judge determined

that the complaint was deficient for failing to submit a Prisoner’s Motion and

Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915. The magistrate,

therefore, issued an order directing Mr. Bush to submit the proper documentation

required by 28 U.S.C. § 1915(a)(1) & (2). The order warned that if Mr. Bush

failed to cure the deficiencies within thirty days, the action would be dismissed

without prejudice.

      Mr. Bush submitted an uncertified copy of his prisoner trust fund account

statement. 28 U.S.C. §1915(a)(2) requires a certified copy of the trust fund

account statement, or institutional equivalent. Therefore, on March 5, 1999, the

district court dismissed his claim without prejudice. The district court further

denied Mr. Bush’s motion and affidavit for leave to proceed on appeal in forma

pauperis, finding that the appeal was not taken in good faith pursuant to 28 U.S.C.

§ 1915(a)(3).

      Mr. Bush has filed a motion in this court to proceed in forma pauperis for

this appeal, pursuant to Fed. R. App. P. 24(a)(5), arguing that the uncertified

account statement he submitted was “the equivalent of certified.” Aplt’s Br. at 3.

There is no equivalent of certification. The statute clearly requires a certified


                                          2
copy. Mr. Bush’s appeal is frivolous.   See 28 U.S.C. § 1915(e)(2)(B)(i);     Neitzke

v. Williams , 490 U.S. 319, 327 (1989) (a claim is frivolous if the factual

contentions supporting it are “clearly baseless,” or if it relies on an “indisputably

meritless legal theory”).

      Accordingly, we DENY Mr. Bush leave to file in forma pauperis and

DISMISS his appeal. The dismissal of this frivolous appeal is a strike for

purposes of 28 U.S.C. § 1915(g).    See Jennings v. Natrona County Detention Ctr.

Med. Facility , 175 F.3d 775, 1999 WL 248634, at * 4 (10th Cir.1999).



                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge




                                           3